1
                                                                             JS-6
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    CRAIG MARTIN SHULTS,                          Case No. 2:20-10973-JAK (MAR)
11                              Petitioner,
12                         v.                       JUDGMENT
13    COMPLEX WARDEN BRADLEY,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED without
20   prejudice.
21
22   Dated: May 27, 2021
                                              JOHN A. KRONSTADT
23                                            United States District Judge
24
25
26
27
28
